People v Arias (2019 NY Slip Op 02270)





People v Arias


2019 NY Slip Op 02270


Decided on March 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 26, 2019

Sweeny, J.P., Richter, Tom, Kapnick, Oing, JJ.


8780 5031/10

[*1]The People of the State of New York, Respondent,
vManuel Arias, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Mark W. Zeno of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Hope Korenstein of counsel), for respondent.

Judgment, Supreme Court, New York County (Patricia M. Nuñez, J.), rendered April 17, 2014, convicting defendant, upon his plea of guilty, of criminal possession of marijuana in the third degree and sentencing him to time served, unanimously affirmed.
Defendant has not established that the narrow exception to the preservation requirement applies to his Peque claim (see People v Peque, 22 NY3d 168, 182-183 [2013], cert denied 574 US
__, 135 S Ct 90 [2014]). The record establishes that defendant was informed of the potential for deportation when he was served with a notice of immigration consequences in the presence of his attorney long before his guilty plea (see e.g. People v Delorbe 165 AD3d 531, 531 [1st Dept, 2018], lv granted 32 NY3d 1125 [2018]; People v Martinez, 148 AD3d 422, 423 [1st Dept 2017], lv denied 29 NY3d 1130 [2017]).
We decline to review defendant's unpreserved claim in the interest of justice. In any event, the circumstances render it highly unlikely that defendant could make the requisite showing of prejudice (see Peque, 22 NY3d at 198-201).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 26, 2019
CLERK